Citation Nr: 1413425	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of inactive pulmonary tuberculosis (TB) in excess of 60 percent from May 1, 2008 to September 24, 2008.

2.  Entitlement to an increased rating for residuals of inactive pulmonary tuberculosis (TB) in excess of 30 percent from September 25, 2008 to 
January 19, 2012.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, spouse and son


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to October 1953 and from July 1955 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed. 

In February 2012, the Board remanded the claim for an increased rating for residuals of inactive pulmonary tuberculosis.  The development requested in the February 2012 remand included affording the Veteran a VA examination and  readjudicating the claim in a Supplemental Statement of the Case.  The Veteran was afforded a VA examination in December 2012, and a Supplemental Statement of the Case was issued in August 2013.  Therefore, the Board concludes there was substantial compliance with the remand directives of February 2012.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2012, the Board also remanded claims of entitlement to a compensable rating for onychomycosis, entitlement to an increased rating for diabetes mellitus, entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities, entitlement to service connection for hallux valgus of the left foot and entitlement to service connection for hallux valgus of the right foot for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41   (1999).  The RO issued a Statement of the Case pertaining to these issues in November 2013.  The record does not reflect that the Veteran perfected an appeal of those issues to the Board by timely filing a substantive appeal.  Therefore, the Board has no jurisdiction over those claims.  See 38 C.F.R. § 20.302(b).

A July 2013 rating decision granted a 60 percent evaluation from May 1, 2008 and a 30 percent evaluation from September 25, 2008.  A 60 percent evaluation was granted from December 27, 2012.  An August 2013 rating decision granted a 100 percent evaluation.  As the maximum benefit has been granted from January 20, 2012, the rating from January 20, 2012 is no longer involved in the present appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues on appeal have been characterized to reflect the ratings assigned during the appeal period.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from May 1, 2008 to September 24, 2008, residuals of inactive pulmonary tuberculosis was manifested by FEV-1 of 50 percent and FEV-1/FVC of 73 percent; there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.  

2.  For the period from September 25, 2008 to January 19, 2012, residuals of inactive pulmonary tuberculosis was manifested by FEV-1/FVC of 52 percent; there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent were not met for the period from May 1, 2008 to September 24, 2008.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2013).

2.  The criteria for a 60 percent rating for inactive pulmonary tuberculosis are met for the period from September 25, 2008 to January 19, 2012.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez was provided in a June 2008 letter. This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The Veteran service treatment records and the VA and private treatment records identified by the Veteran have been obtained and associated with the claims file.   

The Veteran had VA examinations in September 2008 and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2008 and December 2012 examinations provided findings sufficient to rate the Veteran's disability, including pulmonary function tests.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of his disability on his occupation.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from up to one year prior to the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Residuals of Inactive Pulmonary Tuberculosis

An April 1974 rating decision granted service connection for inactive pulmonary tuberculosis and assigned a non-compensable rating from September 1973.  A claim for an increased rating for inactive pulmonary tuberculosis was received in May 2008.  A July 2013 rating decision granted a 60 percent evaluation from May 1, 2008.  The July 2013 rating decision granted a 30 percent evaluation from September 25, 2008.  A 60 percent evaluation was granted from December 27, 2012.  An August 2013 rating decision granted a 100 percent evaluation from January 20, 2012.   

The applicable rating criteria for pulmonary tuberculosis initially evaluated after August 1, 1968 are set forth at Diagnostic Code 6731.  Diagnostic Code 6731 provides that residuals of chronic inactive pulmonary tuberculosis are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).  

The evidence in this case indicates that obstructive lung disease is the major residual of pulmonary tuberculosis.  In December 2012, a VA physician opined that the Veteran has both inactive tuberculosis and bronchiectasis related to service-connected inactive tuberculosis.  The physician indicated that bronchiectasis is an obstructive type of lung disease and reflected on pulmonary function tests.  As obstructive pulmonary disease is the major residual of inactive pulmonary tuberculosis, the Veteran's disability is appropriately rated as chronic bronchitis under DC 6600.  

Diagnostic Code 6600 provides that a 30 percent rating is assignable for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assignable for FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/ kg/min (with cardiorespiratory limit).  A 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Diagnostic Code 6600 rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Chronic bronchitis is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC). 38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), became effective October 6, 2006.  See 38 C.F.R. § 4.96(d).  The revision provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.
May 1, 2008 to September 24, 2008

A private pulmonary function test dated in January 2007 provided pre-bronchodilator test results but did not include post-bronchodilator test results.  The report noted that testing indicated severe obstruction as well as low vital capacity possibly from a concomitant restrictive defect.  

A private pulmonary function test dated in April 2007 reflects that FEV-1 was 50 percent of predicted value, and FEV-1/FVC was 73 percent. 

Private treatment records from Watson Clinic during this period show that the Veteran was diagnosed with chronic airway obstruction.  The Veteran's associated symptoms included dyspnea.  Treatment records show that Combivent was used to treat shortness of breath and wheezing.  

The Board finds that the criteria for a rating in excess of 60 percent were not met during the period from May 1, 2008 to September 24, 2008.  Based upon the April 2007 pulmonary function test which showed that FEV-1 was 50 percent of predicted value, the severity of the Veteran's residuals of inactive pulmonary tuberculosis during this period more nearly approximate the criteria of the 60 percent evaluation currently assigned.  The evidence during this period did not show findings which support the assignment of a 100 percent rating, such as, FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  There were also no findings of cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requiring oxygen outpatient therapy.  

In sum, the Board concludes that a rating in excess of 60 percent is not warranted for residuals of inactive pulmonary tuberculosis for the time period from May 1, 2008 to September 24, 2008.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

September 25, 2008 to January 19, 2012 

The Veteran had a VA examination in September 2008.  The Veteran reported increasing difficulty with shortness of breath, wheezing and persistent cough.    The VA examiner diagnosed chronic obstructive pulmonary disease and a history of pulmonary tuberculosis.  Examination showed persistent cough and dyspnea on moderate exertion and wheezing.  Diaphragm excursion and chest expansion were  slightly limited.  Pulmonary function tests showed that FEV-1 was 59 percent of predicted value.   FEV1/ FVC was 52 percent, and  DLCO was 57 percent.

At the Board hearing in February 2012, the Veteran testified that he became short of breath with almost all activity and could no longer perform household chores or yard work.  The Veteran testified that he has to stop and rest after walking a few hundred feet.

The Board finds that the criteria for a 60 percent rating, but no higher, were met from September 25, 2008 to January 19, 2012.  The pulmonary function tests completed upon VA examination in September 2008 showed FEV-1/FVC of 52 percent.  The FEV-1/ FVC value shown on VA examination on September 25, 2008 meets the criteria for a 60 percent rating under Diagnostic Code 6600, as it is within the specified range of FEV-1/FVC of 40 to 55 percent.  

The evidence during this period did not show findings which support the assignment of a 100 percent rating, such as, FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  There were also no findings of cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.

In sum, a 60 percent rating, but no higher, is warranted for residuals of inactive pulmonary tuberculosis from September 25, 2008 to January 19, 2012.  The Board finds that a rating in excess of 60 percent is not warranted for the time period prior to January 19, 2012.  

Evidence of pulmonary hypertension, which provided the basis for the assignment of a 100 percent rating, was initially shown upon VA examination on January 20, 2012.  Prior to January 20, 2012, the evidence did not show findings which support the assignment of a 100 percent rating, such as, FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, however, as noted above, there is no evidence that the Veteran's residuals of inactive pulmonary tuberculosis present such an exceptional disability picture that the available schedular evaluations are inadequate.  The rating criteria adequately contemplates the Veteran's disability level and symptomatology as assessed via diagnostic testing. 



ORDER

During the period from May 1, 2008 to September 24, 2008, a rating in excess of 60 percent for residuals of inactive pulmonary tuberculosis is denied.  

During the period from September 25, 2008 to January 19, 2012, a 60 percent rating is granted for residuals of inactive pulmonary tuberculosis, subject to regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


